lN THE UNlTED STATES D|STR|CT COURT
WESTERN D|STR|CT OF ARKANSAS
HARR|SON DIVlSlON

RlCK JAMES CARTE and
ROCK WAYNE CARTE, as
Specia| Administrators of

the Estate of Adah Lorraine Carte, Deceased PLA|NT|FFS
V. CASE NO. 3:18-CV-3066
OWNERS INSURANCE COMPANY DEFENDANT

OPIN|ON A@ ORDER

Now pending before the Court are Defendant Owners lnsurance Company’s
(“Owners") lV|otion to Dismiss (Doc. 24) and Brief in Support (Doc. 25). Plaintiffs Rick
James Carte and Rock Wayne Carte, as Specia| Administrators of the Estate of Adah
Lorraine Carte, Deceased, filed a Response in Opposition to the l\/lotion (Doc. 26) but did
not file a brief in support. The Response does nothing more than admit or deny the facts
corresponding to each paragraph of the l\/lotion.

The l\/lotion is more properly described as one requesting judgment on the
pleadings pursuant to Federal Rule of Procedure 12(c), rather than one seeking dismissal
under Rule 12(b), since Owners filed an Answer (Doc. 23) to the Second Amended
Complaint (Doc. 22) prior to filing the l\/lotion. ln any event, the distinction between a
motion for judgment on the pleadings under Rule 12(c) and a motion to dismiss under
Rule 12(b)(6) “is purely formal, because We review [a] 12(c) motion under the standard
that governs 12(b)(6) motions.” Westcott v. City of Omaha, 901 F.2d 1486, 1488 (8th Cir.

1990). The operative complaint must present “a short and plain statement of the claim

1

that the pleader is entitled.to relief.” Fed. R. C_iv. P.` 8(a)(2). The intention of this is to “give
the defendant fair notice of what the . . . claim is and the grounds upon which it rests.”
Erickson v. Pardus, 551 U.S. 89, 93 (2007) (quoting Be//Atl. Corp. v. Twombly, 550 U.S.
544, 555 (2007)). |n evaluating the sufficiency of the complaint, a court assumes that “all
factual allegations in the pleadings are true and interpret[s] them in the light most
favorable to the nonmoving party.” Be// v. Pfizer, lnc., 716 F.3d 1087, 1091 (8th Cir. 2013)
(internal quotation omitted).
Even so, the complaint "must contain sufficient factual matter, accepted as true, to
‘state a claim to relief that is plausible on its face.”' Ashcroft v. lqbal, 556 U.S. 662, 678
(2009) (quoting Twomb/y, 550 U.S. at 570). “A claim has facial plausibility when the
plaintiff pleads factual content that allows the court to draw the reasonable inference that
the defendant is liable for the misconduct alleged.” ld. “A pleading that offers ‘labels and
conclusions' or ‘a formulaic recitation of the elements of a cause of action will not do.’ Nor
ldoes a complaint suffice if it tenders ‘naked assertion[s]’ devoid of ‘further factual
enhancement.’" ld. (quoting Twombly, 550 U.S. at 555).
ln the Nlotion now before the Court, Owners seeks dismissal of Coun,t Two of the
Second Amended Complaint, which is a claim for bad faith in the insurance context.
7 P|aintiff’s Second Amended Complaint states that Owners first denied both of the
insurance claims at issue in the case on Ju|y 22, 2015. Then, Owners reopened the
investigation into the claims on December 15, 2015 (Doc. 22, p. 2), and later, on an
unspecified datel “Defendant denied both of Plaintiff’s insurance claims for the second

time.” ld. (emphasis added). Attached to the Second Amended Complaint are

documents that indicate that on October 8, 2018, Rick James Carte and Rock Wayne
Carte were officially appointed by the Boone County Circuit Clerl<v to act as Specia|
Administrators of their mother’s estate. See Doc. 22-1. They filed the Second Amended
Complaint two days later, on October 11, 2018.

Turning to the bad faith claim itself, the statute of limitations is three years. See
Ark. Code Ann. § 16-56-105. Owners contends that more than three years have passed
since the last essential element of the claim accrued. See Carpenter v. Auto. Club
lnterinsurance Exch., 58 F.3d 1296, 1300 (8th Cir. 1995) (“[U]nder applicable Arkansas
case |aw, a [bad faith] claim accrues for purposes of applying the three-year statute of
limitations, when the allegedly wrongful act or omission occurs.”). Owners assumes the
claim accrued on July 22, 2015, the date that Owners first denied the insurance claims at
issue here. But the Second Amended Complaint states that Owners reopened the
insurance claims after the initial denial, investigated further, and issued a second denial
at some point after December 15, 2015.

lf Owners is right, and the claim accrued on July 22, 2015, then the statute of
limitations on the claim would have expired on July 22, 2018. lf Plaintiffs are right, and
the claim accrued after December 15, 2015, then the claim would have expired on some
unspecified date after December 15, 2018. The Second Amended Complaint was filed
after July 22, 2018, but before December 15l 2018. Because the parties did not brief the
issue of the disputed accrual date, and it appears the resolution of that dispute is critical
to determining whether the bad faith claim was filed out of time, the Court must deny

Owners’ Rule 12(c) motion. The Court must assume the facts set forth in the operative

complaint are true, and all inferences concerning those facts must be viewed in the light
most favorable to the nonmoving party. ln denying the motion, the Court makes no
specific findings as to whether the Second Amended Complaint relates back to the
original complaint or the first amended complaint, both of which Were filed before July 22,
2018.

lT lS _THEREFORE ORDERED that Defendant Owners lnsurance Company`s
(“Owners”) Nlotion to Dismiss (Doc. 24) is DEN|ED.

|T |S SO ORDERED on this _|H:'day of February, 2019.

>@f</

T||V|OTY”M OKS
UN|TE STATES D|STR|CT JUDGE

